DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
		In claim 20, line 1, “include” should be “includes”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Commandfireapparatus.com.

Regarding independent claims 19 and 20, Commandfireapparatus.com discloses a stability system for a vehicle, the stability system comprising: 
	[Claim 19] a downrigger configured to couple to a chassis of the vehicle, the downrigger vertically extendable to engage a ground surface; and 
	a pair of outriggers configured to couple to the chassis, the pair of outriggers laterally and vertically extendable to engage the ground surface (see the Figures on pages 2 and 3 showing frontriggers, outriggers and downriggers); 
	wherein the downrigger and the pair of outriggers are configured to facilitate at least one of: 
	(i) leaning the vehicle at least two degrees relative to the ground surface; 
	(ii) leaning the vehicle such that a ladder assembly of the vehicle is orientable at a depression angle or an elevation angle that is greater than the depression angle or the elevation angle prior to being leaned; 
	(iii) leaning the vehicle such that the ladder assembly is extendable to a vertical reach that is greater than the vertical reach prior to being leaned; 
	(iv) leaning the vehicle such that the ladder assembly is extendable to a horizontal reach greater than the horizontal reach prior to being leaned; or 
	(v) leaning the vehicle such that the ladder assembly can sustain a maximum tip load greater than the maximum tip load prior to being leaned (Frontriggers, outriggers and downriggers are inherently intended to control tilting and leaning of the vehicle by stabilizing it, thereby controlling the height of and loads experienced by the ladder; see Pages 1 – 4.  Therefore, when the vehicle leans a negligible amount, such as two 
	[Claim 20] wherein the downrigger include at least one of 
	(i) a pair of rear downriggers configured to couple to a rear end of the chassis of the vehicle or 
	(ii) a pair of front downriggers configured to couple to a front end of the chassis of the vehicle (see Figures on pages 2 and 3 showing frontriggers, outriggers and downriggers).

Allowable Subject Matter
Claims 1 – 18 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art does not disclose a fire apparatus, as claimed, and further comprising:
wherein (a) the at least one of (i) the front downrigger or (ii) the rear downrigger and (b) the outrigger are extendable and retractable to facilitate leaning the fire apparatus at least two degrees relative to a ground surface while maintaining full operational capability of the ladder assembly.  Claims 2 – 16 depend from claim 1, and therefore, are also allowed.

Regarding independent claim 17, the prior art does not disclose a vehicle, as claimed, and further comprising:


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 6,811,161 B1		to	Anderson		Fire Engine Having Extension Ladder and Lateral Stabilizers
	US 2,086,255		to	Cashier et al.		Adjustable Platform for Vehicles
	US 2005/0236824 A1	to	Wissler et al.	Vehicle Leveling System and Method Using a Combination Outrigger and Jack Mount.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                   


/TONY H WINNER/           Primary Examiner, Art Unit 3611